Opinion of the Court, by
Ch. J. Muter.
THE proceeding in this case being summary, and in derogation of the common law, it should appear to this court that the directions of the law have been strictly pursued; and though the law in this and similar cases, does not expressly require the notice to be in writing, yet the court is of opinion, that, in all cases where notices are required by law, it is safest and most conducive to justice, that those notices should be in writing, stating particularly the subject on which the motion is to be made. Independent of this objection in the present case, there is this further to be observed, that though it is stated in the record that notice was proved, yet it should appear to this court, even if a written notice could be dispensed with, that it was given at least ten days previous to the time of making the mo*12tion. This, the court think absolutely indispensable, and as it does not appear on the record, it is error sufficient to reverse the judgment.
Therefore, judgment reversed with costs.